Citation Nr: 0911600	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-17 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease, left knee, post operative.

2. Entitlement to service connection for degenerative joint 
disease and chondromalacia patella, right knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from May 1983 through May 
1986, and from February 2003 through July 2003, with 
additional inactive service in the Army National Guard. This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  Competent medical evidence shows that the Veteran's left 
knee disability manifested in 2000, fourteen years following 
his first period of active duty, and did not worsen during 
his second period of active duty.

2.  Competent medical evidence shows that the Veteran's right 
knee disability manifested in 2001, fifteen years following 
his first period of active duty, and did not worsen during 
his second period of active duty.


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease, left knee, post 
operative, was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  The veteran's degenerative joint disease and 
chondromalacia patella, right knee was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
disabilities of both the right and left knees.  For service 
connection to be established, the claims folder must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury." See Pond v. 
West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d).

In this case, the Board does not question whether the Veteran 
has current left and right knee disabilities.  In as recent 
as September 2008, a VA examiner diagnosed both right knee 
degenerative joint disease, and left knee degenerative joint 
disease status post arthroscopic repair.  The question in 
this case is whether these current knee disabilities are 
causally connected to the Veteran's active service.

Under 38 U.S.C.A. § 1111, a Veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of entry examination.  That 
presumption can be rebutted by clear and unmistakable 
evidence that a disability existed prior to service and was 
not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 
513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 
(1991); 38 C.F.R. § 3.304(b).  

When the Veteran entered his first period of active service, 
his enlistment examination showed no signs of a knee 
disability.  See March 1983 enlistment examination.  There is 
no evidence of treatment of a disability to either knee 
between May 1983 and his May 1986 discharge.  

The Veteran's second period of active service began in 
February 2003.  In between May 1986 and February 2003, the 
Veteran was treated for symptoms related to both his left and 
right knees.  A December 2000 progress note from the 
Veteran's private orthopaedic clinic shows that he was 
working out on a treadmill when he felt anterior left knee 
pain.  An x-ray at that time revealed left knee lateral 
patellar tracking and Dr. A. diagnosed chondromalacia of the 
patellar.  A February 2001 follow-up note shows that an MRI 
revealed a torn medial meniscus.  Dr. A. performed surgery to 
repair the left knee in March 2001.  He continued treatment 
throughout 2001.  Dr. A.'s treatment records also include a 
copy of a May 2001 letter sent to the Veteran's employer 
discussing a knee injury due to a 1993 fall.  .

In September 2001, the Veteran reported that his right knee 
started to hurt.  In November 2001, Dr. A. reported a torn 
meniscus in the right medial knee.  The November 2001 MRI 
report shows that the Veteran reported right knee pain 
following a fall.  The Veteran was treated by Dr. A. and, in 
January 2002, was deemed to be nearing maximum medical 
improvement for the right knee.

Again, the Veteran was not in active service between May 1986 
and February 2003.  When he was recalled to active duty in 
February 2003, he was placed on a physical profile limiting 
his running and jumping due to left knee degenerative joint 
disease.  See March 2003 Physical Profile.  In June 2003, the 
Veteran reported in his post-deployment medical assessment 
that he did have knee pain during deployment.  There is no 
evidence of treatment of any specific symptomology, however, 
to indicate a worsening of either knee during deployment.

Therefore, a thorough review of the service treatment records 
reveals that the entirety of the treatment for both the left 
and right knee is found in between the Veteran's periods of 
active duty.  There is no indication of any injury or 
incurrence of symptomology during either the first or second 
period of active duty.

Following the Veteran's second period of active service, he 
filed his service connection claim.  In October 2003, he was 
afforded a VA examination.  He reported to the examiner that 
he hurt his left knee when he jumped off of a truck in 1998 
and subsequently hurt it while on a treadmill.  He reported 
that his right knee started bothering him after the left knee 
surgery.  Again, these are periods of time outside of the 
Veteran's active service.

In April 2008, Dr. A. submitted a statement documenting his 
opinion that the Veterans knee "injuries were sustained 
during his military career."  The doctor suggested that the 
general duties in the military caused his knee disabilities.  
The doctor, however, did not have the benefit of a review of 
the service treatment records when rendering his positive 
nexus opinion.  The basis of the opinion is, therefore, 
unclear.  Thus, in June 2008, the Board remanded the matter 
for a VA examination and opinion.

In September 2008, a VA examiner confirmed the right and left 
knee diagnoses and, based upon a review of the claims file, 
with an accurate summary of the Veteran's medical history, 
opined that both the Veteran's right knee degenerative joint 
disease and left knee degenerative joint disease status post 
arthroscopic repair, preexisted service and were not 
aggravated beyond normal progression of the disease.  The 
examiner elaborated on this opinion in an October 2008 
addendum.  The examiner noted that there were no complaints 
regarding either knee whatsoever during the Veteran's first 
period of service, and that, as discussed above, all 
treatment of the knees was between the Veteran's two periods 
of service.  The Veteran deployed in his second period of 
active service with a limiting physical profile and returned 
without report of injury or trauma during deployment.  The 
examiner correctly noted that the service treatment records 
are "completely silent regarding bilateral knee complaints 
with the exception of deployment physical exam 2003 showing 
pre-existing knee condition."  The examiner went on to 
state, "given this clear objective evidence and Veteran's 
physically active occupation as a deputy sheriff and member 
of SWAT team, his bilateral knee conditions are not due, 
caused by, related to or evidenced to be aggravated by 
military service."

While the Board appreciates the Veteran's belief that his 
current bilateral knee disabilities are related to his period 
of active service, there is simply no competent medical 
evidence establishing that fact. Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992). Competent medical evidence that the Veteran has 
current left and right knee disabilities as a result of an 
in-service incurrence, or that the knee disabilities that 
manifested after the Veteran's first period of service were 
aggravated during his second period of service, is required 
for service connection. The record in this case is devoid of 
such evidence.  The competent medical evidence establishes 
that the Veteran's right and left knee disabilities 
manifested in 2001, following his first period of service; 
and, there is no evidence suggesting that either knee 
worsened in any fashion during his second period of service.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the Veteran's 
claim suggests that the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
The veteran's claims for service connection for right and 
left knee disabilities are denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the Veteran in 
the development of his claims. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the Veteran letters in September 2003 and September 
2006 informing him of what was necessary to establish his 
claims, what evidence he was expected to provide, and what VA 
would obtain on his behalf.  These letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1).  The September 2006 
letter also satisfied the requirements of Dingess v. 
Nicholson, supra, e.g., as to potential downstream issues 
such as disability rating and effective date.  

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d). Here, the Veteran's statements, 
his service treatment records and post-service treatment 
records have been associated with the claims folder.  The 
Veteran was afforded VA examinations in October 2003 and 
September 2008 and the reports are of record.  He was also 
afforded a Travel Board hearing in April 2008 and the 
transcript is also of record. The Veteran has not notified VA 
of any additional relevant evidence.  

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.




ORDER

Entitlement to service connection for degenerative joint 
disease, left knee, post operative, is denied.

Entitlement to service connection for degenerative joint 
disease and chondromalacia patella, right knee, is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


